DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 08/31/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites conflicting language in that claim 1 states “a first time that is after a current time” (lines 4-5) and at the same time also states “the first time which is the current time” (line 7). It is not clear to the Examiner how said first time can be both a time after the current time and the current time. For examination purposes, the Examiner has interpreted the first time in line 7 to refer to a second time which is the current time.
Claims 2-8 are similarly rejected, at least because of their dependencies on rejected claim 1.

Regarding claim 9, claim 9 recites conflicting language in that claim 9 states “a first time that is after a current time” (lines 6-7) and at the same time also states “the first time which is the current time” (line 9). It is not clear to the Examiner how said first time can be both a time after the current time and the current time. For examination purposes, the Examiner has interpreted the first time in line 9 to refer to a second time which is the current time.
Claims 10-16 are similarly rejected, at least because of their dependencies on rejected claim 9.

Regarding claim 17, claim 17 recites conflicting language in that claim 17 states “a first time that is after a current time” (lines 5-6) and at the same time also states “the first time which is the current time” (line 8). It is not clear to the Examiner how said first time can be both a time after the current time and the current time. For examination purposes, the Examiner has interpreted the first time in line 8 to refer to a second time which is the current time.
Claims 18-20 are similarly rejected, at least because of their dependencies on rejected claim 17.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 20180238698 A1), in view of Khatwa et al. (US 20180074189 A1) and herein after will be referred to as Pederson and Khatwa respectively.

Regarding claim 1, Pedersen teaches a computer-implemented method for managing energy use in a vehicle, the method comprising: 
receiving forecasted data 0101] the cloud control unit electric vehicle, database management (600) may include weather information (606), including present weather conditions, weather forecasts and/or particular information concerning inclement weather involving for example, ice, snow, rain or flooding); 
receiving real-time data corresponding to the at least one weather parameter at the first location at the first time, which is the current time, the real-time data being received including present weather conditions); 
Pederson does not explicitly disclose that the forecasted data and real-time data are received from a first external source and a second external source and/or sensor connected to the vehicle respectively. 
However, Khatwa discloses a weather system on board an aircraft ([0038] weather system) where the forecasted data and real-time data are received from a first external source and a second external source and/or sensor connected to the vehicle respectively ([0034] if the system received a forecast from a ground-based weather radar system for a particular volume of airspace within minutes of encountering the area for which the forecast is predicting the weather…; [0042] airborne radar may provide real-time weather information; see Fig. 1 radar system 14).
In Khatwa, Examiner interprets “the ground-based radar system” corresponds to “a first external source” and “the airborne radar” corresponds to “a sensor connected to the vehicle”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention for Pederson to more explicitly disclose that the forecasted data and real-time data are received from a first external source and a second external source and/or sensor connected to the vehicle respectively as taught by Khatwa, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “receiving data from external source(s) and sensor(s)”.
Pederson further teaches: continuously determining whether to perform an adjustment to a control parameter of the vehicle by using a machine learning model that is based on the forecasted data for the at least one weather parameter, the real-time data for the at least one weather parameter, a battery condition of the vehicle, and/or an estimated amount of energy consumed by traveling along a first navigation path ([0069] the EV control unit (400) of FIG. 4 may include artificial intelligence expert system technology (411) with the goal of improving decisions made by the EV control unit (400) […] decision making capability based on inputs from experts with particular EV technology knowledge, battery efficiencies and range considerations, and the impact of multiple factors such as roadway conditions, weather conditions, traffic conditions, accidents or dangerous situations, and/or other motorists parameters that may affect decisions and selection of the best route of travel for the EV to reach appropriate battery charging or replenishment stations and the ultimate destination of the EV; [0070] The artificial intelligence expert system capability (411) may also include “learning” capability […] Such “learning” will result in an adaptive control system providing feedback to the EV driver and/or control systems for continuous optimization of route selection in the presence of dynamically changing EV situations); 
and in response to determining that an adjustment to a control parameter of the vehicle is to be performed, controlling the vehicle by performing the adjustment to the control parameter of the vehicle ([0035] route navigation control to autonomous or driver-less vehicles with no required driver input for route decision-making – Examiner understands a continuous optimization of route selection is an adjustment of control parameter(s) so as to follow the determined route).

Regarding claim 5, Pederson, as modified, teaches the computer-implemented method of claim 1.
Pederson also teaches wherein the adjustment to the control parameter comprises at least one of adjusting inputs to flight controls, changing the first navigation path to a second navigation path, and/or turning off non- essential systems (Fig. 8A when battery charge is less than threshold step 804, change the first route to a suggested AI derived route steps 805-807, to replenish the battery step 808, before arriving at destination step 809; supported by [0117])

Regarding claim 7, Pederson, as modified, teaches the computer-implemented method of claim 1.
Pederson also teaches wherein the at least one weather parameter comprises at least one of wind speed, wind direction, temperature, humidity, precipitation, fog, and/or altitude ([0101] particular information concerning inclement weather involving for example, ice, snow, rain or flooding).

Regarding claim 9, Pedersen teaches a system for managing energy use in a vehicle, the system comprising:
at least one memory storing instructions; and at least one processor executing the instructions to perform a process comprising ([0077] FIG. 4, the EV control unit (400) may further include associated memory (418) for storing software programs, vehicle information, measurement history information and other data useful or collected by the EV control unit (400)…):
receiving forecasted data 0101] the cloud control unit electric vehicle, database management (600) may include weather information (606), including present weather conditions, weather forecasts and/or particular information concerning inclement weather involving for example, ice, snow, rain or flooding); 
receiving real-time data corresponding to the at least one weather parameter at the first location at the first time, which is the current time, the real-time data being received including present weather conditions); 
Pederson does not explicitly disclose that the forecasted data and real-time data are received from a first external source and a second external source and/or sensor connected to the vehicle respectively. 
However, Khatwa discloses a weather system on board an aircraft ([0038] weather system) where the forecasted data and real-time data are received from a first external source and a second external source and/or sensor connected to the vehicle respectively ([0034] if the system received a forecast from a ground-based weather radar system for a particular volume of airspace within minutes of encountering the area for which the forecast is predicting the weather…; [0042] airborne radar may provide real-time weather information; see Fig. 1 radar system 14).
In Khatwa, Examiner interprets “the ground-based radar system” corresponds to “a first external source” and “the airborne radar” corresponds to “a sensor connected to the vehicle”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention for Pederson to more explicitly disclose that the forecasted data and real-time data are received from a first external source and a second external source and/or sensor connected to the vehicle respectively as taught by Khatwa, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “receiving data from external source(s) and sensor(s)”.
Pederson further teaches: continuously determining whether to perform an adjustment to a control parameter of the vehicle by using a machine learning model that is based on the forecasted data for the at least one weather parameter, the real-time data for the at least one weather parameter, a battery condition of the vehicle, and/or an estimated amount of energy consumed by traveling along a first navigation path ([0069] the EV control unit (400) of FIG. 4 may include artificial intelligence expert system technology (411) with the goal of improving decisions made by the EV control unit (400) […] decision making capability based on inputs from experts with particular EV technology knowledge, battery efficiencies and range considerations, and the impact of multiple factors such as roadway conditions, weather conditions, traffic conditions, accidents or dangerous situations, and/or other motorists parameters that may affect decisions and selection of the best route of travel for the EV to reach appropriate battery charging or replenishment stations and the ultimate destination of the EV; [0070] The artificial intelligence expert system capability (411) may also include “learning” capability […] Such “learning” will result in an adaptive control system providing feedback to the EV driver and/or control systems for continuous optimization of route selection in the presence of dynamically changing EV situations); 
and in response to determining that an adjustment to a control parameter of the vehicle is to be performed, controlling the vehicle by performing the adjustment to the control parameter of the vehicle ([0035] route navigation control to autonomous or driver-less vehicles with no required driver input for route decision-making – Examiner understands a continuous optimization of route selection is an adjustment of control parameter(s) so as to follow the determined route).

Regarding claim 13, Pederson, as modified, teaches the system of claim 9 for managing energy use in a vehicle.
Pederson also teaches wherein the adjustment to the control parameter comprises at least one of adjusting inputs to flight controls, changing the first navigation path to a second navigation path, and/or turning off non- essential systems (Fig. 8A when battery charge is less than threshold step 804, change the first route to a suggested AI derived route steps 805-807, to replenish the battery step 808, before arriving at destination step 809; supported by [0117]).

Regarding claim 15, Pederson, as modified, teaches the system of claim 9 for managing energy use in a vehicle.
Pederson also teaches wherein the at least one weather parameter comprises at least one of wind speed, wind direction, temperature, humidity, precipitation, fog, and/or altitude ([0101] particular information concerning inclement weather involving for example, ice, snow, rain or flooding).

Regarding claim 17, Pedersen teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for managing energy use in a vehicle, the method comprising ([0025] electronic memory of one or more of the specifically programmed computer machines):
receiving forecasted data 0101] the cloud control unit electric vehicle, database management (600) may include weather information (606), including present weather conditions, weather forecasts and/or particular information concerning inclement weather involving for example, ice, snow, rain or flooding); 
receiving real-time data corresponding to the at least one weather parameter at the first location at the first time, which is the current time, the real-time data being received including present weather conditions); 
Pederson does not explicitly disclose that the forecasted data and real-time data are received from a first external source and a second external source and/or sensor connected to the vehicle respectively. 
However, Khatwa discloses a weather system on board an aircraft ([0038] weather system) where the forecasted data and real-time data are received from a first external source and a second external source and/or sensor connected to the vehicle respectively ([0034] if the system received a forecast from a ground-based weather radar system for a particular volume of airspace within minutes of encountering the area for which the forecast is predicting the weather…; [0042] airborne radar may provide real-time weather information; see Fig. 1 radar system 14).
In Khatwa, Examiner interprets “the ground-based radar system” corresponds to “a first external source” and “the airborne radar” corresponds to “a sensor connected to the vehicle”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention for Pederson to more explicitly disclose that the forecasted data and real-time data are received from a first external source and a second external source and/or sensor connected to the vehicle respectively as taught by Khatwa, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “receiving data from external source(s) and sensor(s)”.
Pederson further teaches: continuously determining whether to perform an adjustment to a control parameter of the vehicle by using a machine learning model that is based on the forecasted data for the at least one weather parameter, the real-time data for the at least one weather parameter, a battery condition of the vehicle, and/or an estimated amount of energy consumed by traveling along a first navigation path ([0069] the EV control unit (400) of FIG. 4 may include artificial intelligence expert system technology (411) with the goal of improving decisions made by the EV control unit (400) […] decision making capability based on inputs from experts with particular EV technology knowledge, battery efficiencies and range considerations, and the impact of multiple factors such as roadway conditions, weather conditions, traffic conditions, accidents or dangerous situations, and/or other motorists parameters that may affect decisions and selection of the best route of travel for the EV to reach appropriate battery charging or replenishment stations and the ultimate destination of the EV; [0070] The artificial intelligence expert system capability (411) may also include “learning” capability […] Such “learning” will result in an adaptive control system providing feedback to the EV driver and/or control systems for continuous optimization of route selection in the presence of dynamically changing EV situations); 
and in response to determining that an adjustment to a control parameter of the vehicle is to be performed, controlling the vehicle by performing the adjustment to the control parameter of the vehicle ([0035] route navigation control to autonomous or driver-less vehicles with no required driver input for route decision-making – Examiner understands a continuous optimization of route selection is an adjustment of control parameter(s) so as to follow the determined route).

Claims 2-4, 6, 10-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson, in view of Khatwa, in further view of Winkle (US 20180346225 A1) and herein after will be referred to as Winkle.

Regarding claim 2, Pederson, as modified (see rejection of claim 1), teaches the computer-implemented method of claim 1.
Pederson also teaches wherein the adjustment to the control parameter of the vehicle is performed in response to a battery level of completing the first navigation path being below a predetermined value ([0116] At (804), a decision is made as to whether or not it will be necessary to replenish the battery to a sufficient level necessary to travel to the final destination. Such a determination can be made, for example, by comparing the level of remaining battery charge energy to a threshold value based, for example, on the received battery charge requirements to reach the destination at (803). If the battery charged level is below the threshold, replenishment of energy will be needed. If no such replenishment is necessary, control is returned to start (801) for continuous or periodic updating of the vehicle information transmission to the cloud (802) for an evaluation of the battery charge requirements from the cloud at (803). If replenishment is required, control is passed to block (805) to request an artificial intelligence derived route, including a battery charging-replacement station appropriate to replenish the battery energy supply to a level sufficient to reach the final destination).
Pederson, as modified, does not explicitly teach the adjustment […] in response to a confidence level of completing the first navigation path being below a predetermined value.
However, Winkle discloses the adjustment […] in response to a confidence level of completing the first navigation path being below a predetermined value ([0038] In some embodiment, the confidence value of sufficient power remaining may be based on a forward looking probability that available power may be enough to complete one or more delivery missions as planned […] As such, when the confidence value of sufficient power remaining may be less than or equal to the second value, the control circuit 102 may send a mission change request to the central control circuit 126. The central control circuit 126, in response, may provide another mission data (and/or another flight plan data) and/or modified mission data (and/or modified flight plan data) to the control circuit 102).
In Winkle, Examiner interprets “the confidence value of sufficient power” corresponds to “a confidence level of completing the first navigation path” and “the second value” corresponds to “a predetermined value”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bob to incorporate Winkle to include the adjustment […] in response to a confidence level of completing the first navigation path being below a predetermined value, for the motivation of reducing the risk of mission failure due to insufficient power (Winkle [0038]).

Regarding claim 3, Pederson, as modified, teaches the computer-implemented method of claim 1.
Pederson, as modified does not explicitly teach wherein the adjustment to the control parameter of the vehicle is performed in response to a confidence level of completing the first navigation path being below a predetermined value.
However, Winkle teaches wherein the adjustment to the control parameter of the vehicle is performed in response to a confidence level of completing the first navigation path being below a predetermined value ([0038] In some embodiment, the confidence value of sufficient power remaining may be based on a forward looking probability that available power may be enough to complete one or more delivery missions as planned […] In a non-limiting example, the second value may correspond to 25%. As such, when the confidence value of sufficient power remaining may be less than or equal to the second value, the control circuit 102 may send a mission change request to the central control circuit 126. The central control circuit 126, in response, may provide another mission data (and/or another flight plan data) and/or modified mission data (and/or modified flight plan data) to the control circuit 102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bob to incorporate Winkle to include wherein the adjustment to the control parameter of the vehicle is performed in response to a confidence level of completing the first navigation path being below a predetermined value, for the motivation of reducing the risk of mission failure due to insufficient power (Winkle [0038]).
Winkle also teaches: and wherein the predetermined value is adjusted ([0039] As such, the risk threshold probability may change based on the one or more changes to the flight plan data and/or the mission parameters)
	based on at least one of a cost of the vehicle and/or the first navigation path traveling above a populated area ([0039] based on the one or more changes to the flight plan data and mission parameters; [0024] By one approach, the one or more flight plan data may comprise at least one or more mission parameters including product delivery information associated with one or more delivery missions. Alternatively or in addition to, the one or more flight plan data may comprise temperature requirements of a plurality of products to be delivered, characteristics of a plurality of climate controlled product chambers including the climate controlled product chamber 116, maps, one or more routing plans, delivery constraints, delivery choices, payment of delivery, and/or pickup and/or return requirements, among other data that may be usable to plan and/or deliver climate controlled products via one or more autonomous UAS and/or any UVs.)
In Winkle, Examiner interprets “flight plan data and mission parameters” correspond to “a cost of the vehicle” for at least the reason of the disclosed delivery constraints/choices in [0024]. Examiner’s interpretation of “a cost of the vehicle” is consistent with Applicant’s disclosure which states in para. [0076] “human carrying vs cargo only” changes the cost of the vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the thresholds as taught by modified Pederson to incorporate the teachings of Winkle to include and wherein the predetermined value is adjusted based on at least one of a cost of the vehicle and/or the first navigation path traveling above a populated area, for the motivation of accounting for changes in flight, and by extension more accurately accounting for risks of mission failure.

Regarding claim 4, Pederson, as modified, teaches the computer-implemented method of claim 1, Pederson also teaches wherein continuously determining whether to perform the adjustment to the control parameter of the vehicle comprises monitoring the real-time data, the battery condition of the vehicle, and/or the estimated amount of energy consumed by traveling along the first navigation path ([0069] program decision making capability based on inputs from experts with particular EV technology knowledge, battery efficiencies and range considerations, and the impact of multiple factors such as roadway conditions, weather conditions, traffic conditions, accidents or dangerous situations, and/or other motorists parameters that may affect decisions and selection of the best route of travel for the EV to reach appropriate battery charging or replenishment stations and the ultimate destination of the EV; [0117] the battery level is continuously monitored at (807) to determine whether or not that battery energy level has been depleted to the point where it may be necessary to replenish the battery again before arriving at the destination).
Pederson, as modified, does not explicitly teach when the vehicle is airborne.
However, Winkle teaches a UAS system and monitoring the real-time data, the battery condition of the vehicle, and/or the estimated amount of energy consumed by traveling along the first navigation path when the vehicle is airborne (Fig. 1 UAS 104; Abstract: determine a confidence value of sufficient power remaining; compare whether the confidence value is within a risk threshold probability that a first mission will be completed; and initiate supply of power to the at least one rotor; [0059] By another approach, the method 700 may include, at step 706, periodically determining a voltage level of the power supply during a delivery of the at least one product. By another approach, the method 700 may include determining a second confidence value of sufficient power remaining based on the voltage level, at step 708).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to apply the energy management method for an autonomous electrical vehicle as disclosed in Pederson to be for an autonomous electrical airborne vehicle because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of an aerial vehicle such that the energy management method is applied when the vehicle is airborne for an electric vehicle would have had the same predictable result of managing energy use in a vehicle.

Regarding claim 6, Pederson, as modified, teaches the computer-implemented method of claim 1.
As Pederson is directed to managing energy for an electrical vehicle and not an aerial vehicle, Pederson does not explicitly disclose that the wherein the adjustment to the control parameter comprises adjusting a number of rotors being supplied power and/or a number of propellers being supplied power.  
However, Winkle teaches adjusting a number of rotors being supplied power and/or a number of propellers being supplied power (Fig. 1 UAS 104; [0016] In another configuration, the control circuit may initiate supply of power to the at least one rotor based on the confidence value of sufficient power remaining being within the risk threshold probability).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to apply the energy management method for an autonomous electrical vehicle as disclosed in modified Pederson to be for an autonomous electrical airborne vehicle because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of an aerial for an electric vehicle would have had the same predictable result of managing energy use in a vehicle.
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Pederson to incorporate Winkle to include adjusting a number of rotors being supplied power and/or a number of propellers being supplied power, because doing so more efficiently manages energy in the vehicle.

Regarding claim 10, Pederson, as modified (see rejection of claim 9), teaches the system of claim 9 for managing energy use in a vehicle.
Pederson also teaches wherein the adjustment to the control parameter of the vehicle is performed in response to a battery level of completing the first navigation path being below a predetermined value ([0116] At (804), a decision is made as to whether or not it will be necessary to replenish the battery to a sufficient level necessary to travel to the final destination. Such a determination can be made, for example, by comparing the level of remaining battery charge energy to a threshold value based, for example, on the received battery charge requirements to reach the destination at (803). If the battery charged level is below the threshold, replenishment of energy will be needed. If no such replenishment is necessary, control is returned to start (801) for continuous or periodic updating of the vehicle information transmission to the cloud (802) for an evaluation of the battery charge requirements from the cloud at (803). If replenishment is required, control is passed to block (805) to request an artificial intelligence derived route, including a battery charging-replacement station appropriate to replenish the battery energy supply to a level sufficient to reach the final destination).
However, Pederson, as modified, does not explicitly teach the adjustment […] in response to a confidence level of completing the first navigation path being below a predetermined value.
However, Winkle discloses the adjustment […] in response to a confidence level of completing the first navigation path being below a predetermined value ([0038] In some embodiment, the confidence value of sufficient power remaining may be based on a forward looking probability that available power may be enough to complete one or more delivery missions as planned […] As such, when the confidence value of sufficient power remaining may be less than or equal to the second value, the control circuit 102 may send a mission change request to the central control circuit 126. The central control circuit 126, in response, may provide another mission data (and/or another flight plan data) and/or modified mission data (and/or modified flight plan data) to the control circuit 102).
In Winkle, Examiner interprets “the confidence value of sufficient power” corresponds to “a confidence level of completing the first navigation path” and “the second value” corresponds to “a predetermined value”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bob to incorporate Winkle to include the adjustment […] in response to a confidence level of completing the first navigation path being below a predetermined value, for the motivation of reducing the risk of mission failure due to insufficient power (Winkle [0038]).

Regarding claim 11, Pederson, as modified, teaches the system of claim 9 for managing energy use in a vehicle.
Pederson, as modified does not explicitly teach wherein the adjustment to the control parameter of the vehicle is performed in response to a confidence level of completing the first navigation path being below a predetermined value.
However, Winkle teaches wherein the adjustment to the control parameter of the vehicle is performed in response to a confidence level of completing the first navigation path being below a predetermined value ([0038] In some embodiment, the confidence value of sufficient power remaining may be based on a forward looking probability that available power may be enough to complete one or more delivery missions as planned […] In a non-limiting example, the second value may correspond to 25%. As such, when the confidence value of sufficient power remaining may be less than or equal to the second value, the control circuit 102 may send a mission change request to the central control circuit 126. The central control circuit 126, in response, may provide another mission data (and/or another flight plan data) and/or modified mission data (and/or modified flight plan data) to the control circuit 102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bob to incorporate Winkle to include wherein the adjustment to the control parameter of the vehicle is performed in response to a confidence level of completing the first navigation path being below a predetermined value, for the motivation of reducing the risk of mission failure due to insufficient power (Winkle [0038]).
Winkle also teaches: and wherein the predetermined value is adjusted ([0039] As such, the risk threshold probability may change based on the one or more changes to the flight plan data and/or the mission parameters)
	based on at least one of a cost of the vehicle and/or the first navigation path traveling above a populated area ([0039] flight plan data and mission parameters; [0024] By one approach, the one or more flight plan data may comprise at least one or more mission parameters including product delivery information associated with one or more delivery missions. Alternatively or in addition to, the one or more flight plan data may comprise temperature requirements of a plurality of products to be delivered, characteristics of a plurality of climate controlled product chambers including the climate controlled product chamber 116, maps, one or more routing plans, delivery constraints, delivery choices, payment of delivery, and/or pickup and/or return requirements, among other data that may be usable to plan and/or deliver climate controlled products via one or more autonomous UAS and/or any UVs.)
In Winkle, Examiner interprets “flight plan data and mission parameters” correspond to “a cost of the vehicle” for at least the reason of the disclosed delivery constraints/choices in [0024]. Examiner’s interpretation of “a cost of the vehicle” is consistent with Applicant’s disclosure which states in para. [0076] “human carrying vs cargo only” changes the cost of the vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the thresholds as taught by modified Pederson to incorporate the teachings of Winkle to include and wherein the predetermined value is adjusted based on at least one of a cost of the vehicle and/or the first navigation path traveling above a populated area, for the motivation of accounting for changes in flight, and by extension more accurately accounting for risks of mission failure.

Regarding claim 12, Pederson, as modified, teaches the system of claim 9 for managing energy use in a vehicle.
Pederson also teaches wherein continuously determining whether to perform the adjustment to the control parameter of the vehicle comprises monitoring the real-time data, the battery condition of the vehicle, and/or the estimated amount of energy consumed by traveling along the first navigation path ([0069] program decision making capability based on inputs from experts with particular EV technology knowledge, battery efficiencies and range considerations, and the impact of multiple factors such as roadway conditions, weather conditions, traffic conditions, accidents or dangerous situations, and/or other motorists parameters that may affect decisions and selection of the best route of travel for the EV to reach appropriate battery charging or replenishment stations and the ultimate destination of the EV; [0117] the battery level is continuously monitored at (807) to determine whether or not that battery energy level has been depleted to the point where it may be necessary to replenish the battery again before arriving at the destination).
Pederson, as modified, does not explicitly teach when the vehicle is airborne.
However, Winkle teaches a UAS system and monitoring the real-time data, the battery condition of the vehicle, and/or the estimated amount of energy consumed by traveling along the first navigation path when the vehicle is airborne (Fig. 1 UAS 104; Abstract: determine a confidence value of sufficient power remaining; compare whether the confidence value is within a risk threshold probability that a first mission will be completed; and initiate supply of power to the at least one rotor; [0059] By another approach, the method 700 may include, at step 706, periodically determining a voltage level of the power supply during a delivery of the at least one product. By another approach, the method 700 may include determining a second confidence value of sufficient power remaining based on the voltage level, at step 708).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to apply the energy management for an autonomous electrical vehicle as disclosed in Pederson to be for an autonomous electrical airborne vehicle because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of an aerial vehicle such that the energy management is applied when the vehicle is airborne for an electric vehicle would have had the same predictable result of managing energy use in a vehicle.

Regarding claim 14, Pederson, as modified, teaches the system of claim 9 for managing energy use in a vehicle.
As Pederson is directed to managing energy for an electrical vehicle and not an aerial vehicle, Pederson does not explicitly disclose that the wherein the adjustment to the control parameter comprises adjusting a number of rotors being supplied power and/or a number of propellers being supplied power.  
However, Winkle teaches adjusting a number of rotors being supplied power and/or a number of propellers being supplied power (Fig. 1 UAS 104; [0016] In another configuration, the control circuit may initiate supply of power to the at least one rotor based on the confidence value of sufficient power remaining being within the risk threshold probability).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to apply the energy management for an autonomous electrical vehicle as disclosed in modified Pederson to be for an autonomous electrical airborne vehicle because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of an aerial for an electric vehicle would have had the same predictable result of managing energy use in a vehicle.
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Pederson to incorporate Winkle to include adjusting a number of rotors being supplied power and/or a number of propellers being supplied power, because doing so more efficiently manages energy in the vehicle.

Regarding claim 18, Pederson, as modified (see rejection of claim 17), teaches the non-transitory computer-readable medium of claim 17.
Pederson also teaches wherein the adjustment to the control parameter of the vehicle is performed in response to a battery level of completing the first navigation path being below a predetermined value ([0116] At (804), a decision is made as to whether or not it will be necessary to replenish the battery to a sufficient level necessary to travel to the final destination. Such a determination can be made, for example, by comparing the level of remaining battery charge energy to a threshold value based, for example, on the received battery charge requirements to reach the destination at (803). If the battery charged level is below the threshold, replenishment of energy will be needed. If no such replenishment is necessary, control is returned to start (801) for continuous or periodic updating of the vehicle information transmission to the cloud (802) for an evaluation of the battery charge requirements from the cloud at (803). If replenishment is required, control is passed to block (805) to request an artificial intelligence derived route, including a battery charging-replacement station appropriate to replenish the battery energy supply to a level sufficient to reach the final destination).
However, Pederson, as modified, does not explicitly teach the adjustment […] in response to a confidence level of completing the first navigation path being below a predetermined value.
However, Winkle discloses the adjustment […] in response to a confidence level of completing the first navigation path being below a predetermined value ([0038] In some embodiment, the confidence value of sufficient power remaining may be based on a forward looking probability that available power may be enough to complete one or more delivery missions as planned […] As such, when the confidence value of sufficient power remaining may be less than or equal to the second value, the control circuit 102 may send a mission change request to the central control circuit 126. The central control circuit 126, in response, may provide another mission data (and/or another flight plan data) and/or modified mission data (and/or modified flight plan data) to the control circuit 102).
In Winkle, Examiner interprets “the confidence value of sufficient power” corresponds to “a confidence level of completing the first navigation path” and “the second value” corresponds to “a predetermined value”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bob to incorporate Winkle to include the adjustment […] in response to a confidence level of completing the first navigation path being below a predetermined value, for the motivation of reducing the risk of mission failure due to insufficient power (Winkle [0038]).

Regarding claim 19, Pederson, as modified, teaches the non-transitory computer-readable medium of claim 17.
Pederson, as modified does not explicitly teach wherein the adjustment to the control parameter of the vehicle is performed in response to a confidence level of completing the first navigation path being below a predetermined value.
However, Winkle teaches wherein the adjustment to the control parameter of the vehicle is performed in response to a confidence level of completing the first navigation path being below a predetermined value ([0038] In some embodiment, the confidence value of sufficient power remaining may be based on a forward looking probability that available power may be enough to complete one or more delivery missions as planned […] In a non-limiting example, the second value may correspond to 25%. As such, when the confidence value of sufficient power remaining may be less than or equal to the second value, the control circuit 102 may send a mission change request to the central control circuit 126. The central control circuit 126, in response, may provide another mission data (and/or another flight plan data) and/or modified mission data (and/or modified flight plan data) to the control circuit 102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bob to incorporate Winkle to include wherein the adjustment to the control parameter of the vehicle is performed in response to a confidence level of completing the first navigation path being below a predetermined value, for the motivation of reducing the risk of mission failure due to insufficient power (Winkle [0038]).
Winkle also teaches: and wherein the predetermined value is adjusted ([0039] As such, the risk threshold probability may change based on the one or more changes to the flight plan data and/or the mission parameters)
	based on at least one of a cost of the vehicle and/or the first navigation path traveling above a populated area ([0039] flight plan data and mission parameters; [0024] By one approach, the one or more flight plan data may comprise at least one or more mission parameters including product delivery information associated with one or more delivery missions. Alternatively or in addition to, the one or more flight plan data may comprise temperature requirements of a plurality of products to be delivered, characteristics of a plurality of climate controlled product chambers including the climate controlled product chamber 116, maps, one or more routing plans, delivery constraints, delivery choices, payment of delivery, and/or pickup and/or return requirements, among other data that may be usable to plan and/or deliver climate controlled products via one or more autonomous UAS and/or any UVs.)
In Winkle, Examiner interprets “flight plan data and mission parameters” correspond to “a cost of the vehicle” for at least the reason of the disclosed delivery constraints/choices in [0024]. Examiner’s interpretation of “a cost of the vehicle” is consistent with Applicant’s disclosure which states in para. [0076] “human carrying vs cargo only” changes the cost of the vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the thresholds as taught by modified Pederson to incorporate the teachings of Winkle to include and wherein the predetermined value is adjusted based on at least one of a cost of the vehicle and/or the first navigation path traveling above a populated area, for the motivation of accounting for changes in flight, and by extension more accurately accounting for risks of mission failure.

Regarding claim 20, Pederson, as modified, teaches the non-transitory computer-readable medium of claim 17.
Pederson also teaches wherein continuously determining whether to perform the adjustment to the control parameter of the vehicle comprises monitoring the real-time data, the battery condition of the vehicle, and/or the estimated amount of energy consumed by traveling along the first navigation path ([0069] program decision making capability based on inputs from experts with particular EV technology knowledge, battery efficiencies and range considerations, and the impact of multiple factors such as roadway conditions, weather conditions, traffic conditions, accidents or dangerous situations, and/or other motorists parameters that may affect decisions and selection of the best route of travel for the EV to reach appropriate battery charging or replenishment stations and the ultimate destination of the EV; [0117] the battery level is continuously monitored at (807) to determine whether or not that battery energy level has been depleted to the point where it may be necessary to replenish the battery again before arriving at the destination).
Pederson, as modified, does not explicitly teach when the vehicle is airborne.
However, Winkle teaches a UAS system and monitoring the real-time data, the battery condition of the vehicle, and/or the estimated amount of energy consumed by traveling along the first navigation path when the vehicle is airborne (Fig. 1 UAS 104; Abstract: determine a confidence value of sufficient power remaining; compare whether the confidence value is within a risk threshold probability that a first mission will be completed; and initiate supply of power to the at least one rotor; [0059] By another approach, the method 700 may include, at step 706, periodically determining a voltage level of the power supply during a delivery of the at least one product. By another approach, the method 700 may include determining a second confidence value of sufficient power remaining based on the voltage level, at step 708).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to apply the energy management for an autonomous electrical vehicle as disclosed in Pederson to be for an autonomous electrical airborne vehicle because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of an aerial vehicle such that the energy management is applied when the vehicle is airborne for an electric vehicle would have had the same predictable result of managing energy use in a vehicle.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson, in view of Khatwa, in further view of Tran et al. (US 20210089134 A1) and herein after will be referred to as Tran.

Regarding claim 8, Pederson, as modified, teaches the computer-implemented method of claim 1.
Pederson does not explicitly teach wherein the real-time data comprises radar information identifying at least one object, and wherein the adjustment to the control parameter comprises changing the first navigation path to a second navigation path in response to determining that the real- time data comprises at least one object identified in the first navigation path.  
However, Tran teaches wherein the real-time data comprises radar information identifying at least one object ([0074] Based mainly on camera detection but also through lidar/radar, the system can detect new obstacles that require a workaround of the flight plan), 
and wherein the adjustment to the control parameter comprises changing the first navigation path to a second navigation path in response to determining that the real-time data comprises at least one object identified in the first navigation path ([0074] The process can further include providing the flying lane assignment to the vehicle 10, wherein the flying lane assignment is selected from a plurality of flying lane assignments to maximize collision-free trajectories based on the static or dynamic obstruction. The vehicle 10 performs an evasive maneuver by slowing down, reversing course, moving above or below the obstacle, or a combination thereof).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Pederson to incorporate the teachings of Tran to include wherein the real-time data comprises radar information identifying at least one object, and wherein the adjustment to the control parameter comprises changing the first navigation path to a second navigation path in response to determining that the real- time data comprises at least one object identified in the first navigation path for the motivation of ensuring collision avoidance.

Regarding claim 16, Pederson, as modified, teaches the system of claim 9 for managing energy use in a vehicle.
Pederson does not explicitly teach wherein the real-time data comprises radar information identifying at least one object, and wherein the adjustment to the control parameter comprises changing the first navigation path to a second navigation path in response to determining that the real- time data comprises at least one object identified in the first navigation path.  
However, Tran teaches wherein the real-time data comprises radar information identifying at least one object ([0074] Based mainly on camera detection but also through lidar/radar, the system can detect new obstacles that require a workaround of the flight plan), 
and wherein the adjustment to the control parameter comprises changing the first navigation path to a second navigation path in response to determining that the real-time data comprises at least one object identified in the first navigation path ([0074] The process can further include providing the flying lane assignment to the vehicle 10, wherein the flying lane assignment is selected from a plurality of flying lane assignments to maximize collision-free trajectories based on the static or dynamic obstruction. The vehicle 10 performs an evasive maneuver by slowing down, reversing course, moving above or below the obstacle, or a combination thereof).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Pederson to incorporate the teachings of Tran to include wherein the real-time data comprises radar information identifying at least one object, and wherein the adjustment to the control parameter comprises changing the first navigation path to a second navigation path in response to determining that the real- time data comprises at least one object identified in the first navigation path for the motivation of ensuring collision avoidance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190033863 A1 - Candido et al. discloses acquiring wind information and controlling the vehicle based on the wind information
US 10068489 B2 - Brown et al. discloses managing energy during flight of UAVs

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661